SAFFOLD, J.,
dissenting, for the reasons given in his dissenting opinion in Noble Bros. v. Cullom, 44 Ala.
PECK, C. J.
-The opinion in this case was written after the maturest consideration, and the petition for rehearing has been carefully examined. I am still ,of the opinion that the decision is right; it must, therefore, stand as the judgment of the court. Further, we do not feel at liberty, nor do we think it wise, to undertake to indicate what ought to be the practice under this decision, beyond what is said in the opinion itself.
The rehearing is denied.